Appeal from a judgment of the Steuben County Court (Peter C. Bradstreet, J.), rendered July 16, 2012. The judgment convicted defendant, upon a nonjury verdict, of attempted burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously modified as a matter of discretion in the interest of justice and on the law by vacating the sentence imposed and as modified the judgment is affirmed, and the matter is remitted to Steuben County Court for the filing of a predicate felony offender statement and resentencing.
Same memorandum as in People v Loper (118 AD3d 1394 [June 20, 2014]).
Present—Scudder, PJ., Centra, Carni, Sconiers and Whalen, JJ.